Citation Nr: 1221596	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for residuals of a cerebellar infarct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to September 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision that denied compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for residuals of a cerebellar infarct.  The Veteran timely appealed.

In January 2010, the Veteran testified during a hearing before RO personnel.

In July 2011, the Veteran testified during a hearing before the undersigned in Washington, D.C.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  This evidence consisted of a statement in support of the Veteran's claim by a family member.  Also, during the hearing, the undersigned Veterans Law Judge granted the Veteran's request for a 60-day abeyance to submit additional documentary evidence-specifically, to include a medical opinion from the Veteran's treating physician.  To date, VA has not received an additional medical opinion from the Veteran's treating physician.

In November 2011, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) for purposes of addressing medical questions for an equitable disposition of the appeal.  See 38 C.F.R. § 20.901 (2011).  This opinion was obtained in March 2012 and has been associated with the claims file. 

Pursuant to 38 C.F.R. § 20.903, the Veteran was sent a notice letter following the Board's receipt of the March 2012 VHA opinion. This letter informed the Veteran that he had 60 days to submit any additional evidence or argument. This letter was accompanied by a Medical Opinion Response Form, on which the Veteran could choose whether to have his case remanded to the Agency of Original Jurisdiction (AOJ) for initial consideration of any new evidence he submitted. 

In April 2012, the Veteran submitted a personal statement by a family member, and indicated on the response form that he wished to have the Board remand the case for AOJ consideration of the new evidence. 

While evidence generally submitted by the Veteran or representative in response to § 20.903 notification is referred to the AOJ for review unless the Veteran waives this procedural right, situations where a medical expert opinion is obtained by the Board under the authority of 38 C.F.R. § 20.901 are not subject to initial review by the RO.  See 38 C.F.R. § 19.9(c)(1).  Specifically, the Board is not required to afford a claimant the opportunity to have a claim readjudicated by the AOJ when the only new evidence of record consists of a newly-obtained VHA opinion.  Accordingly, the Board need not remand this case for AOJ review of the March 2012 VHA opinion. 

Furthermore, the Board has reviewed the personal statement from the Veteran's family member that accompanied the Veteran's response, which is cumulative of evidence already of record and does not alert VA to any evidence that is not yet of record.  Subsequently, in May 2012, the Veteran's representative indicated that the Veteran had submitted additional evidence to the Board, consisting of supportive documentation, and waived initial consideration of the evidence by the RO and preparation of a supplemental statement of the case (SSOC).  Therefore, the Board concludes that a remand for AOJ review of the Veteran's April 2012 submission is not necessary. 

The issue of waiver of the recovery of a debt has been raised by the record (March 2012 correspondence), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDING OF FACT

The competent evidence of record is against a finding that the Veteran had additional disability, including residuals of a cerebellar infarct, that was proximately caused by any error in judgment, carelessness, negligence, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable as a result of VA medical or surgical treatment.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for residuals of a cerebellar infarct are not met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.358, 3.361(b), 3.800 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a July 2006 letter, the RO notified the Veteran of the legal criteria governing claims for compensation benefits under 38 U.S.C.A. § 1151.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
The Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or to assign an effective date for the disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  The Board finds no prejudice to the Veteran in proceeding with a final decision on the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151.  The Veteran had previously received all required notice regarding compensation under 38 U.S.C.A. § 1151.  The RO will address any notice defect with respect to the disability rating and effective date elements when effectuating an award for a disability.  A claim denied for compensation benefits obviously does not entail the setting of a new disability rating or an effective date.  Accordingly, the Veteran is not harmed by any defect with regard to these elements of the notice.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted following the July 2011 hearing; hence, no re-adjudication followed and no SSOC was issued.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of VA urgent care treatment records and non-VA treatment records from September 2004, and has arranged for VA examination in connection with the claim on appeal, a report of which is of record and appears adequate.  The opinion expressed therein is predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Board also has obtained a medical expert opinion.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show additional disability, and whether actions or inactions constituted carelessness or negligence, would be helpful in substantiating the claim (and, in fact, the Veteran was given additional time to obtain this evidence).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Under current provisions of 38 U.S.C.A. § 1151, compensation shall be awarded for a Veteran's qualifying additional disability in the same manner as if such additional disability was service-connected.  A qualifying disability is one which is not the result of a Veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, and the proximate cause of the disability is carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, upon which the claim is based to the Veteran's condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b); see also 38 C.F.R. § 3.358(b)(1).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1); see also 38 C.F.R. § 3.358(c)(1).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (as explained in paragraph (c) of this section); and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that he incurred additional disability, both as a result of the delay in treatment and as a result of negligence in VA's medical or surgical treatment.  He contends that he was taken to VA's urgent care center at approximately 3 p.m. on September 30, 2004, due to severe headaches.  A preliminary work-up was done, and his vital signs were taken by VA staff; the Veteran was put in a wheelchair, and remained there for 7 or 8 hours.  He was not provided with any other treatment, and was not seen by a physician.  He testified that he began having right-sided numbness during the last 3 hours in VA's urgent care center.  The Veteran returned to his home about midnight.  He reportedly took Tylenol for his headache pain.  At approximately 5:40 a.m., he was taken by ambulance to a non-VA hospital; he remained in a coma for the next month and one-half.  Records show that he had a stroke, and surgery was performed on October 1, 2004.  As a result of the stroke and surgery, the Veteran had impaired speech and neurological deficits.

VA progress notes, dated September 30, 2004, show that the Veteran complained of aching head pain; and that his chief complaint was alcohol abuse, which started one day earlier.  He reported headache, nausea, and vomiting; and reportedly drank a pint of liquor and 40 ounces of beer.  Vital signs were taken, and an assessment at the time revealed that the Veteran was in a wheelchair and holding his head in no apparent distress.  His skin was warm and dry, and no tremors were noted.  There was no reference to cocaine use.  

Non-VA hospital records, dated October 1, 2004, show that family members reported the Veteran having headaches starting two days prior with associated nausea, emesis, and increasing lethargy; and he complained of right-sided numbness.  The family noted that, on a day prior to admission, the Veteran's balance was off, and that he could not walk at all.  He had slurred speech the evening before, and increasingly severe headaches and lethargy.  Early in the morning of admission, a family member had noticed that the Veteran was sleeping, but the Veteran's eyes were open and he was still snoring.  Records indicated that the Veteran was found unresponsive on October 1, 2004, and that symptom progression had begun on September 29, 2004.  Urine toxicology reports were positive for cocaine, and urgent surgery was required to attempt to save the Veteran's life.  These records also reflect that the Veteran reportedly had cocaine in the a.m., and that he reportedly was drinking heavily for 2 or 3 days.

During the pendency of this appeal, the Veteran underwent a VA compensation and pension examination.  The report of a January 2007 VA examination reflects that the Veteran continued to suffer from severe dysarthria and ataxia.  He reported that his symptoms have not improved significantly since discharge from the hospital in November 2004.  He was able to ambulate fairly normally, but did have slight weakness of the right upper and lower extremities.  His lack of coordination of the right upper extremity made it difficult for him to manipulate his right hand, and he must write with his left hand.  He denied any recurrent stroke or recurrent medical problems since then, and no further hospitalization.  The examiner noted that VA treatment records from September 30, 2004, were scant, though there was an indication that the Veteran was seen in the VA clinic for alcohol abuse.  Urine toxicology screen from an emergency department report revealed the presence of cocaine and alcohol.  

Following examination in January 2007, the diagnosis was dysarthria and ataxia secondary to cerebellar stroke.  MRI scans revealed evidence of multiple old infarcts and small vessel ischemic changes that adequately explained the Veteran's current symptoms.  The examiner noted that there was definite evidence of cocaine and alcohol in the Veteran's system on September 30, 2004; and that this fact would certainly cloud any diagnosis of mental status change, or focal neurological deficit thought secondary to his stroke.  This fact also made it extremely difficult for anyone to make a prompt diagnosis of stroke.  The examiner found it impossible to determine whether further delay caused any exacerbation of symptoms.  Based on the evidence of record, the examiner opined that it was less likely as not that the symptoms the Veteran currently suffered were secondary to poor judgment on the part of the VA clinic.  Because of the lack of treatment records, it was impossible to determine whether VA's urgent care center deviated from the normal standard of care.
  
A non-VA consultation report, dated in October 2004, suggested the possibility that the Veteran had suffered a cardioembolic stroke secondary to arrhythmia from cocaine use.  In November 2004, the Veteran's attending physician also noted that the Veteran's stroke was felt to be related to his cocaine use.

In February 2010, a family member submitted a statement explaining that the Veteran had complained of really bad headaches, and was taken to VA's urgent care center at 3:30pm on September 30, 2004.  The family member stated that the Veteran remained there until 11 pm, and that, during this period, no one saw the Veteran beyond taking his vital signs.  The family member explained that subsequently the Veteran was taken to a non-VA hospital on October 1, 2004; and that a computed tomography scan reportedly revealed that strokes and an aneurism had occurred approximately two hours prior to the Veteran's arrival at the non-VA hospital.

In July 2011, the Veteran provided testimony, via his representative, that he started having problems with headaches and nausea prior to going to the VA facility on September 30, 2004; and that he sought emergency care, and that a preliminary workup was done.  The Veteran was placed in a wheelchair for 7 to 8 hours, and the only treatment provided was the normal vital signs and temperature.  The Veteran indicated that he started having right-sided numbness during the last three hours of the 8-hour stay; and that he told the in-charge nurse, but nothing was done.  

Based on contentions raised in this appeal, the Board sought a medical expert opinion in November 2011 to determine whether the proximate cause of additional speech impediment and neurological deficits was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA arising from the medical or surgical treatment provided, or lack thereof, in September 2004; or that it was an event not reasonably foreseeable.

In March 2012, the expert reviewed the Veteran's claims file and treatment records; and noted that the Veteran was admitted to an outside hospital in the early hours of October 1, 2004, with cerebellar stroke and hydrocephalus, just over 12 hours from when he first presented to a VA facility about 3pm.  The expert found that VA records from the Veteran's visit were remarkably sparse, but did document a normal blood pressure reading.  The expert explained that, when a person has an acute stroke, his or her blood pressure readings are typically high; and when swelling from a cerebellar stroke is present, the person's blood pressure would ordinarily be expected to increase.  The expert opined that it was unlikely anyone would have suspected a stroke at that time, if there were no other clouding issues.  

The expert then noted that, in this case, there were other clouding issues.  The Veteran had a positive drug screen for cocaine, and had been reported to be consuming large quantities of alcohol in the 24 hours prior to his presentation at the VA facility.  As opined by the expert, this fact likely (a) clouded any chance of detecting a focal neurological deficit on examination; and (b) was the primary contributor to the Veteran's stroke.  In support of the opinion, the expert explained that consuming alcohol causes incoordination (ataxia) that may not be discernable from ataxia caused by the early stages of a stroke in the cerebellum; and that consuming cocaine is a known causative factor for strokes, both ischemic and hemorrhagic.   

The expert also opined that, based on the Veteran's leaving the VA facility about midnight and then presenting to an outside hospital about 5:40am with worsening lethargy, it is very possible that his stroke actually happened during the time between when he left the VA facility and when he presented to the outside hospital.  In support of the opinion, the expert reasoned that cerebellar strokes can rapidly cause changes in a patient's level of consciousness.

The expert found it difficult to envision a scenario in which one of the VA providers would have been able to obtain a history or neurological examination that would have been more than 50 percent probable to have demonstrated a clear and new neurologic deficit and to have increased clinical suspicion that the Veteran could be in early stages of a cerebellar stroke.  The expert added that, had the Veteran stayed at the VA facility, it is hard to envision how his stroke treatment would have been initiated more quickly than it was.  The expert opined that it is considerably less than 50 percent probable that inaction or improper treatment by VA contributed to the Veteran's current deficits.  
   
When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, initially, the January 2007 examiner reviewed the entire claims file, and pointed out that the evidence of cocaine and alcohol in the Veteran's system on September 30, 2004, made it extremely difficult for anyone to make a prompt diagnosis of stroke.  However, no finding of further delay causing any exacerbation could be made without resorting to speculation.  In fact, the examiner concluded that in his opinion, it was less likely as not that the Veteran's current symptoms were secondary to poor judgment on the part of the VA clinic.  There is no evidence of negligence or carelessness, or lack of proper skills or judgment in treating the Veteran for alcohol abuse.  Moreover, the private treatment records also suggest that the Veteran's stroke was related to his use of cocaine.  Both the January 2007 examiner's opinion and the private treatment records are factually accurate, fully articulated, and contain sound reasoning; these records are afforded significant probative value.  

Lastly, the Board finds the March 2012 expert's opinion to be probative.  The expert noted the time sequence of events; and noted that the Veteran's blood pressure was normal when he first presented to a VA facility about 3pm on September 30, 2004, and that the Veteran presented with worsening lethargy to an outside hospital about 5:40am on October 1, 2004.  In essence, the expert opined that it was unlikely for anyone to have suspected a stroke on initial examination, due to a normal blood pressure reading; and that a positive drug screen for cocaine and the reported consumption of large quantities of alcohol in the 24 hours prior to presentation at the VA facility, clouded any chance of detecting a clear and new neurologic deficit or the early stages of a cerebellar stroke.  No fault on VA's part due to inaction or improper treatment was found; and the expert found it considerably less than 50 percent probable that VA treatment, or lack thereof, contributed to the Veteran's current deficits.

Moreover, the Veteran has submitted statements in which he admitted taken cocaine on September 30, 2004.  The Board notes that, for compensation under 38 U.S.C.A. § 1151, a qualifying disability is one which is not the result of a Veteran's willful misconduct.  Here, the evidence establishes that the Veteran's cocaine use is primary and the residuals of a cerebellar infarct spring from the use of cocaine.

Neither the Veteran nor his representative presented or alluded to the existence of any medical opinion (i.e., one that would support the Veteran's assertions as to whether the Veteran received appropriate treatment by VA that would have avoided the cerebellar infarct altogether, or would have alleviated current residuals), despite specifically being asked or invited to present or identify such evidence at the hearing before the undersigned in July 2011.

The Board has considered the statement of the Veteran and his family member as to the circumstances surrounding his admission to the VA facility, as well as his symptomatology at that time.  The Board recognizes that they are competent to report his first-hand experiences and symptoms at a VA facility on September 30, 2004.  However, as lay people, they are not shown to have the medical expertise to offer an opinion as to the underlying etiology of his cerebellar infarct, to include the extent to which any action or inaction by treating VA health care providers contributed to that event.  Therefore, the Board ultimately places far more weight on the medical opinions discussed above, which considered the nature and circumstances of his stay at the VA facility, but concluded that it was less likely than not that any inaction or improper care on the part of VA contributed to his cerebellar infarct. 

In short, the most competent and probative evidence weighs against a finding of any additional disability related to improper care or an unforeseen event related to VA medical treatment on September 30, 2004.  Accordingly, the Veteran's claim is denied.



ORDER

The claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for residuals of a cerebellar infarct is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


